ACCEPTED
                                                                          03-17-00687-CV
                                                                                21572396
                                                                THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                        1/3/2018 10:44 AM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK
                    No. 03-17-00687-CV

                                                          FILED IN
                                                   3rd COURT OF APPEALS
              IN THE COURT OF APPEALS                  AUSTIN, TEXAS
               FOR THE THIRD DISTRICT              1/3/2018 10:44:15 AM
                   AUSTIN, TEXAS                     JEFFREY D. KYLE
                                                           Clerk



          RHEJEANNE BERMUDEZ, Appellant,

                             v.

  TEXAS MUTUAL INSURANCE COMPANY, Appellee.


On Appeal from the 250th District Court, Travis County, Texas
        Trial Court Cause No. D-1-GN-16-001418


 UNOPPOSED SECOND MOTION TO EXTEND TIME
        TO FILE APPELLANT’S BRIEF



                           John F. Melton
                           Email: jmelton@jfmeltonlaw.com
                           State Bar No. 24013155
                           THE MELTON LAW FIRM, P.L.L.C.
                           2705 Bee Cave Road, Suite 220
                           Austin, Texas 78746
                           (512) 330-0017 Telephone
                           (512) 330-0067 Facsimile
                           ATTORNEY FOR APPELLANT
TO THE HONORABLE THIRD COURT OF APPEALS:

      COMES NOW, Rhejeanne Bermudez, Appellant, and hereby files this

Unopposed Second Motion to Extend Time to File Appellant’s Brief, and would

respectfully show the Court as follows:

                                           I.

      The deadline for Appellant’s brief is currently due on or before January 17,

2018. Appellant respectfully requests an extension of time to file her brief until

January 26, 2018. Counsel for Appellee has stated that he does not oppose this

extension. This is the second request for an extension by Appellant to file her brief.

      In addition to various depositions, mediations and other matters in other cases,

counsel for Appellant had a jury trial in Hays County that lasted from December 4,

2017 until December 13, 2017. Counsel spent the week prior to this trial from

November 25 through December 3, 2017 preparing for it. He also attended the out of

state funeral of his uncle from November 18-22.

      Counsel for Appellant spent most of the week of December 18, 2017 in Dallas

for depositions, and then took time off for the Christmas Holiday and New Years.

      Counsel for Appellant has a brief due in the Fifth Circuit Court of Appeals on

January 15, 2018, and as such needs additional time to prepare the brief in this appeal.

As such, counsel for Appellant respectfully requests an extension of time to file the

brief from January 17, 2018 until January 26, 2018.
                       CERTIFICATE OF CONFERENCE

        By my signature below, Counsel for Appellant has conferred with Counsel for

Appellee, James A. Hemphill, regarding this motion. Counsel for Appellee has

stated that he does not oppose this extension.



                                       /s/ John F. Melton
                                       John F. Melton


                                     PRAYER

        WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully prays

that this Court grant this Unopposed Second Motion to Extend Time to File Brief and

grant Appellant an extension to file the brief, making it due on or before January 26,

2018.

                                 Respectfully submitted,

                                 THE MELTON LAW FIRM, P.L.L.C
                                 2705 Bee Cave Road, Suite 220
                                 Austin, Texas 78746
                                 (512) 330-0017 Telephone
                                 (512) 330-0067 Facsimile

                                /s/ John F. Melton
                                John F. Melton
                                Jmelton@jfmeltonlaw.com
                                State Bar No. 24013155
                                ATTORNEY FOR APPELLANT
                          CERTIFICATE OF SERVICE

      By my signature hereunder affixed, I certify that a true and correct copy of the
foregoing document has been transmitted to all parties of record via email and first
class mail, on this 3rd day of January, 2018, addressed as follows:

James A. Hemphill
GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
401 Congress Avenue, Suite 2200
Austin, TX 78701
(512) 480-5738
(512) 480-5838 (facsimile)
email: jhemphill@gdhm.com

                                       /s/ John F. Melton
                                       John F. Melton